Citation Nr: 1616541	
Decision Date: 04/26/16    Archive Date: 05/04/16

DOCKET NO.  08-22 885A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel



INTRODUCTION

The Veteran had active service from October 1998 to August 2003.

This matter comes to the Board of Veterans' Appeals (Board) from a September 2006 rating decision received from a Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In June 2014, the Board denied the Veteran's claim of entitlement to service connection for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which vacated the Board decision and remanded it for compliance with a March 2015 Joint Motion for Remand (JMR).  In July 2015, the Board remanded the claim for additional development.

In November 2015, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board requested a medical expert opinion from the Veterans Health Administration (VHA).  The Veteran and his representative were provided a copy of the January 2016 opinion and afforded the opportunity to submit additional evidence and argument.  


FINDINGS OF FACT

1.  There was no in-service injury or disease pertaining to hypertension, nor chronic symptoms of hypertension manifested during service.  

2.  Symptoms of hypertension have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.  

3.  Hypertension is not causally or etiologically related to service, and was not caused or aggravated by service-connected PTSD.

CONCLUSION OF LAW

The criteria to establish service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 2014); 38 C F R §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

Letters from February 2005 and March 2006 satisfied the duty to notify provisions. 

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  

The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained. 

The Veteran was afforded a VA examination in connection with the claim in June 2012.  The Board also obtained a VHA medical expert opinion in January 2016.  The VHA medical opinion is sufficient evidence for deciding the claim.  The VHA opinion is adequate for a determination as it is based upon consideration of the Veteran's prior medical history and examinations, and describes the disability in sufficient detail so that the Board's evaluation is a fully informed one.  Moreover, the VHA opinion contains a reasoned explanation for the conclusions rendered.  Thus, VA's duty to assist has been met. 


II.  Laws and Regulations

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  "To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d. 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).

Hypertension is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in-service symptoms and continuous post service symptoms apply.  Walker v Shinseki, 708 F.3d. 1331 (Fed. Cir. 2013).  Where the evidence shows a chronic disease in service or continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection 38 C.F.R. § 3 303(b).

Moreover, where a veteran served ninety days or more of active service, and certain chronic diseases, such as hypertension, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. § 1101, 1112, 1113 (West 2014), 38 C.F.R. § 3.307, 3.309(a) (2015).  

Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

Under VA regulation, hypertension must be confirmed by blood pressure readings taken two or more times on each of at least three different days.  For purposes of this section, the term hypertension means the diastolic blood pressure is predominantly 90 mm or greater and isolated systolic hypertension means systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm.  38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1) (2015).  

Additionally in order for hypertension to be considered compensable, the evidence must show that diastolic pressure is predominantly 100 mm or more, or, that systolic pressure is predominantly 160 mm or more, or, minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

III.  Analysis

The Veteran asserts entitlement to service connection for hypertension, to include as secondary to his service-connected PTSD.  Essentially, he maintains that hypertension manifested during service but that he did not seek treatment until after separation in 2003.  

The May 1998 service entrance examination report shows blood pressure was 138/78.  The Veteran's service treatment records show approximately 20 systolic/diastolic blood pressure readings, only two of which (undated) reflect systolic blood pressure greater than 159 with diastolic blood pressure less than 90-165/75 and 178/77.  The remaining blood pressure readings do not reflect diastolic pressure at 90 or greater and were otherwise within normal limits ranging from 122/60 and 110/62 to 145/82.  In the undated service treatment record showing blood pressure was 165/75 and 178/77, the authoring physician specifically ruled out hypertension.  Notwithstanding the in-service physician's finding, the two undated elevated systolic blood pressure readings do not meet the threshold "confirmed blood pressure readings taken two or more times on at least three different days."  

Moreover, the June 2003 separation examination report shows that blood pressure was 110/70, and that the vascular system was normal.  On the accompanying medical history he denied having or having had "high or low blood pressure."  Even considering the two undated blood pressure levels showing elevated systolic blood pressure, the Board finds that, because blood pressure levels were mostly within normal limits and because there was no diagnosis of hypertension during service, the evidence weighs against a finding that hypertension or chronic symptoms of hypertension were manifested during service.  

The Board further finds that symptoms of hypertension have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service.  The earliest documented evidence of hypertension is in March 2006, almost three years after service.  The almost three-year gap between service separation and the first evidence of hypertension is one factor that tends to weigh against a finding that chronic symptoms of hypertension manifested during service or that continuous symptoms of hypertension manifested since service, including to a compensable degree within the first post-service year.  

A June 2012 VA examiner diagnosed the Veteran with hypertension and opined that it is less than likely that the current hypertension is causally or etiologically related to Veteran's active service.  The VA examiner noted the absence in the service treatment records of blood pressure readings consistent with sustained systolic or diastolic hypertension to make a diagnosis of hypertension, and assessed that the current hypertension was essential hypertension.  

The Board notes that although the examination report notes the Veteran's statement to the effect that he "always had high blood pressure," and to the extent applicable, hypertension was not noted at service entrance and the Veteran is presumed sound at service entrance with respect to hypertension.  See Gilbert v. Shinseki, 26 Vet. App. 48 (2012) (presumption of soundness applies only when there is manifestation of a disease or injury during service).  In view of the evidence, to include the normal service entrance examination, there is not clear and unmistakable evidence that hypertension existed prior to service entrance.  Thus, aggravation of a pre-existing disability will not be further addressed.  Furthermore, as hypertension did not manifest during service, further presumption of soundness analysis is not necessary.

Although the Veteran is competent to report symptoms he experienced during service, including elevated blood pressure readings, competence and credibility are to be distinguished.  In that respect, the Veteran's contention of in-service onset of hypertension is inconsistent with the contemporaneous evidence.

The Board notes that although a December 2007 submission reflects the Veteran's statement to the effect that "In order to get a diagnosis for [h]ypertension, I would have had to go medical 5 days in a row.  If I would have gone back to medical that many times[,] my supervisors would have labeled me a malinger[er]," as noted above, he specifically denied having or having had high blood pressure at separation.  In addition, and although the Veteran stated that hypertension had its onset in 2003 in his January 2005 claim, the June 2012 VA hypertension examination report reflects the Veteran's statement to the effect that he "always had high blood pressure."  The Board notes that a bare transcription of lay history is not transformed into competent medical evidence merely because the June 2012 VA examiner happens to be a medical professional.  See LeShore v. Brown, 8 Vet. App. 406 (1995).  

As noted above, the earliest credible evidence of hypertension is in March 2006, almost three years after service.  As such, the Board finds that neither hypertension nor chronic symptoms of hypertension were manifested during service or within the initial year after separation.  See Buchanan v. Nicholson, 451 F.3d. 1331 (Fed.Cir. 2006) (holding that the Board may weigh the absence of contemporaneous medical evidence as one factor in determining credibility of lay evidence, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence).  For these reasons, there is no basis for presumptive service connection for hypertension as a chronic disease under 38 C.F.R. §§ 3 307, 3.309.  

Moreover, the January 2016 VHA opinion reflects a determination that it is less than likely that the Veteran's hypertension had its onset during service or within the initial year after separation.  The opinion notes that the service treatment records establish normal diastolic pressure, and although elevated systolic pressure was noted to be shown by the blood pressure of 178/77 and 165/74, no evidence of persistent elevated blood pressure or serial blood pressure and definitive diagnosis of hypertension or its treatment during service, or until 2006, was noted.  

With respect to secondary service connection, the Board acknowledges the Veteran's assertion to the effect that he experiences PTSD symptoms on a weekly to daily basis, with reference to treatise evidence (http://www.ptsd.va.gov/index.asp) noting that PTSD may bring about neurochemical changes in the brain that may create a vulnerability to hypertension.  However, and although both the June 2012 VA examiner and the VHA opinion note that acute phases of mental disease and stress could temporarily elevate blood pressure, the VHA opinion specifically concludes that PTSD did not cause or permanently aggravate the Veteran's hypertension.  

In finding that there was no accepted confirmation that PTSD causes sustained or persistent hypertension, the VHA opinion considered the theories and information contained in the articles referenced.  Essentially, the medical theories set forth by the Veteran and his representative were considered by the expert physician, but were not endorsed.  Moreover, aggravation of a nonservice-connected condition by a service-connected disability means a worsening of the nonservice-connected condition by the service-connected disability, not merely temporary or intermittent flare-ups.  See Davis v. Principi, 276 F.3d. 1341 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. App. 292 (1991).  Evidence of a temporary flare-up, without more, does not satisfy the level of proof required to establish an increase in disability.  

In reaching a determination, the Board has afforded the greatest probative value to the VHA opinion.  The rationale for the opinion to the effect that the Veteran's hypertension is not related to service or service-connected PTSD is based upon accurate facts and sound reasoning, and the opinion is consistent with not only the June 2012 VA opinion but also the contemporaneous evidence.  To the extent the March 2015 JMR determined that the June 2012 VA opinion was inadequate, particularly as to the secondary service connection theory, the Board finds that the January 2016 opinion.  Other opinion evidence weighing against the claim exists as well, including an August 2015 VA opinion, but the Board finds the January 2016 opinion to be sufficient for informing the Board and deciding the claim.  This evidence outweighs the Veteran's lay opinion on the matter given the medical complexities and testing needed to diagnose hypertension and to comment on its relationship to service several years prior or to a psychiatric disorder.  

In sum, the Board finds that there was no in-service injury or disease pertaining to hypertension, nor chronic symptoms of hypertension manifested during service; symptoms of hypertension have not been continuous since separation from service and did not manifest to a compensable degree in the year following separation from service; and hypertension is not causally or etiologically related to service, and was not caused or aggravated by service-connected PTSD.  Thus, the preponderance of the evidence is against the claim under these multiple theories and there is no doubt to be resolved.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2015).  Therefore, service connection is not warranted for hypertension.  


ORDER

Service connection for hypertension is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


